Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on August 16, 2021 has been entered.
Status of Claims
Before entry of an Examiner’s Amendment, claims 1 is currently amended.  Claims 2-22 are original or were previously presented.  Claims 1-22 are pending and have been fully considered.  All claims are drawn to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Claim Objections and the 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a careful reconsideration of the pertinent objections/rejections, the Appeal Brief and a reexamination of the application.
Response to Amendment
Applicant submitted an After Final response with only a minor claim amendment, and e-mailed a suggested title change after a discussion with Examiner.  At that juncture Examiner could not properly consider the application, particularly in view of newly submitted prior art.  The claims were not further amended with the RCE.  An examiner’s amendment to change the title follows.
EXAMINER’S AMENDMENT
The title of the invention is not descriptive, or it is duplicative of another publication or patent.  Examiner previously recommended a title change.  Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in an e-email from Brian Johnson dated June 25, 2021.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended as follows:
Amendment to the Specification:
	Substitute the following TITLE or heading:
METHOD FOR ONLINE MONITORING AND CONTROL OF MEMBRANE BIOREACTORS IN A WASTEWATER TREATMENT PLANT
Allowable Subject Matter
Claims 1-22 are allowed.  Claim 1 is the only independent claim and is as follows:  
Claim 1:   A method of monitoring and controlling the operating conditions of a membrane bioreactor (MBR), comprising: 
providing a MBR; 
monitoring said MBR, wherein said monitoring comprises: 
providing a MBR offline extended Kalman filter (EKF) having an offline dynamic model of said MBR, providing a MBR online EKF having an online dynamic model of said MBR; 
wherein said offline and said online dynamic models of said MBR are comprised of states, process material balances, energy balances, bio-chemical reaction kinetics, estimated parameters, and adapted model parameters; wherein said adapted model parameters are a subset 
providing historical operation data for said MBR, wherein said historical operation data is comprised of historical measured input data, historical measured output data, and historical laboratory analysis data; 
identifying said estimated parameters of said offline dynamic model of said MBR using said MBR offline EKF and said historical operation data for said MBR; 
importing said estimated parameters from said offline dynamic model of said MBR into said online dynamic model of said MBR; 
providing real time operation data for said MBR to said MBR online EKF, wherein said real time operation data is comprised of real time measured input data and real time measured output data of said MBR; 
updating said adapted model parameters of said online dynamic model of said MBR and estimating one or more model based inferred variables of said MBR using said MBR online EKF, said online dynamic model of said MBR, said real time measured input data of said MBR, and said real time measured output data of said MBR; and 
providing one or more of said adapted model parameters of said online dynamic model of said MBR and said one or more model based inferred variables of said MBR to an operator of said MBR; 
wherein limits are applied to one or more of said estimated parameters and said adapted model parameters; 
wherein constraints are applied to said one or more model based inferred variables; 

providing an MBR control system; 
wherein said MBR is comprised of an aerobic tank, a membrane tank, and an optional anoxic tank; 
wherein said MBR control system uses one or more of said real time measured input data of said MBR, said real time measured output data of said MBR, said estimated parameters of said online dynamic model of said MBR, or said one or more model based inferred variables of said MBR to control at least one of a pH of said anoxic tank, a pH of said aerobic tank, fluid level of said aerobic tank, dissolved oxygen (DO) concentration of said aerobic tank, mixed liquor suspended solids (MLSS) concentration of said membrane tank, biodegradable COD (bCOD) addition flow rate setpoint of said anoxic tank, at least one nutritional additive concentration of said anoxic tank, or at least one recycle flow setpoint of said MBR; 
wherein said MBR control system is comprised of an MBR supervisory control system and an MBR low-level control system.
The following is an examiner’s statement of reasons for allowance:  
Examiner has reconsidered the latest claims in view of the prior art of record and has also more carefully reviewed the new documents, such as the Vanotti (US7674379) reference in the latest IDS.  Previously, Examiner also employed Ramdass to address TKN removal.  Although there is a brief discussion of regression analysis and separate discussion of a control methodology for Total Kejeldahl Nitrogen (TKN) in Vanotti, the notion of data regression analysis of a percentage of Total Kejeldahl Nitrogen (TKN) removal, as well as the combination of this and all other method steps and features, is not necessarily disclosed or prima facie obvious from Ramdass and Vanotti, even in combination with the other prior art of record.  
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to HAYDEN BREWSTER whose telephone number is (571) 270-1065.  The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm EST.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
9/9/2021